Citation Nr: 1009961	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected adjustment disorder with anxiety, 
claimed as posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  He received the Purple Heart for wounds sustained in 
France during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the RO that 
granted service connection and assigned a 30 percent rating 
for an adjustment disorder with anxiety, effective on October 
10, 2007.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2009.  A transcript has been associated 
with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of an increased rating in excess of 30 percent for 
the service-connected adjustment disorder with anxiety is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

The service-connected adjustment disorder with anxiety is 
initially shown to have been productive of a disability 
picture that more closely approximated that of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent for the service-connected adjustment disorder with 
anxiety are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.130 
including Diagnostic Code (Code) 9440 (2009).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The VA examination in January 2008 noted that the Veteran 
tended to avoid things that would cause recollections and 
experienced difficulty with sleeping and concentration.  He 
was noted to experience hypervigilance and an exaggerated 
startle response.  Significantly, he also reported having 
irritability and anger.  The VA examiner assigned a GAF score 
of 70 based on this evaluation.  

However, the VA examination did not fully assess the degree 
of social impairment being experienced by the Veteran.  When 
seen on an outpatient basis in March 2008, he related that 
his mood was down because of his wife's illness.  He was 
having nightmares and flashbacks, and his symptoms had 
increased due to the stress in this life.  A GAF of 51 was 
recorded at that time.  

When seen in September 2008, the Veteran reported being upset 
my crowds and noise.  His insight and judgment were described 
as being fair.  A GAF of 55 was assigned at that time.  

In reviewing the record for the initial period of the appeal, 
the Board finds that the service-connected adjustment 
disorder with anxiety is shown to have been productive of a 
disability picture that more nearly resembles that of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
irritability with episodes of anger, chronic sleep impairment 
and some mild memory loss.  

Accordingly, on this record, an increased, initial rating of 
30 percent is assignable for the service-connected adjustment 
disorder with anxiety is warranted.  

To the extent that this action is favorable to the Veteran 
and further action is being undertaken to address the current 
severity of the service-connected adjustment disorder with 
anxiety, a full discussion of VCAA will be deferred pending 
completion of the requested development.  


ORDER

An increased, initial rating of 30 percent for the service-
connected adjustment disorder with anxiety is granted, 
subject to the regulation controlling the disbursement of VA 
monetary benefits.  


REMAND

The testimony provided at the September 2009 hearing 
indicates that the Veteran's service-connected adjustment 
disorder with anxiety might have worsened since the last VA 
examination.  

For example, the Veteran testified that, during the previous 
three to four months, he had begun to experience night sweats 
and nightmares.  His wife would wake him up after hearing his 
screaming and yelling.  

Thus, given these credible lay assertions, the Board finds 
that another VA examination is needed to determine the 
current severity of the service-connected psychiatric 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) 
(VA should have scheduled another examination where the 
appellant complained of increased hearing loss two years 
after his last audiology examination).  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claims.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for psychiatric 
disability.  Based on his response, any 
indicated records should be obtained for 
review.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO should schedule the Veteran 
for an examination to determine the 
current severity of his service-connected 
adjustment disorder with anxiety.  The 
claims folder must be made available for 
the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to included, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After undertaking all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished with a Supplemental Statement 
of the Case and afforded with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal  



 Department of Veterans Affairs


